AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 21, 2009 FILE NO. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. VANGUARD BOND INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) , MALVERN, PA 19355 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 HEIDI STAM , MALVERN, PA 19355 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective on November 23, 2009, pursuant to Rule 488 under the Securities Act of 1933. The title of securities being registered is Vanguard Total Bond Market Index Fund Institutional Plus Shares. No filing fee is due in reliance on Section 24(f) under the Investment Company Act of 1940. IMPORTANT PROXY NEWS FOR SHAREHOLDERS Vanguard Institutional Total Bond Market Index Fund Proxy Information Vanguard Institutional Total Bond Market Index Fund will host a Special Meeting of Shareholders on Wednesday, February 3, 2010, at 2 p.m., Eastern time , at Vanguards headquarters in Malvern, Pennsylvania. The purpose is for shareholders to vote on a proposal to reorganize the Fund on a tax-free basis into new Institutional Plus Shares of Vanguard Total Bond Market Index Fund. The first few pages of this booklet highlight key points about the proposed reorganization and explain the proxy processincluding how to cast your votes. Before you vote, please read the full text of the combined proxy statement/prospectus for a complete understanding of the proposal. Please Vote Immediately! You can vote by mail or telephone, through the Internet, or in person; details can be found on the enclosed proxy insert. KEY POINTS ABOUT THE PROPOSED REORGANIZATION Purpose of the Reorganization The purpose of the proposed reorganization is to combine Vanguard Institutional Total Bond Market Index Fund (the Institutional Fund) with Vanguard Total Bond Market Index Fund (the Total Bond Fund), a much larger fund with an identical investment objective and identical investment strategies and risks. Both the Institutional Fund and the Total Bond Fund (collectively, the Funds) track the same index. We expect that the combined fund will have greater operating economies and, therefore, allow the fund to have an improved ability to attain better performance. First, the Institutional Funds characteristically large-scale cash flows are expected to have a much smaller impact on the combined fund. Purchases and redemptions in the Institutional Fund are unpredictable and inconsistent, and tend to be very large relative to the Institutional Funds asset base, factors that can have an impact on performance. The Total Bond Fund, with its much larger asset base and relatively steady and consistent net cash flow, can better accommodate the Institutional Funds cash flows. Second, because the Total Bond Fund is substantially larger than the Institutional Fund, it is able to hold a broader and more diversified portfolio of bonds that are more representative of its target index. Third, combining the Funds will allow fixed costs to be spread over a larger asset base, which could reduce expenses of the combined fund over time. We anticipate that Institutional Fund shareholders should see slightly better performance (although not guaranteed) if the Institutional Fund is combined with the Total Bond Fund. We launched the Institutional Fund in 2002 to provide very large accounts with an expense-advantaged alternative to the Total Bond Fund. Since then, the Total Bond Fund has gained scale and overall assets managed by The Vanguard Group, Inc. (Vanguard), have increased, and it is now possible to offer a new share class of the Total Bond Fundthe Institutional Plus Shareswith an expense ratio identical to the expense ratio for the Institutional Fund. Your board of trustees believes that it is in shareholders best interests to reorganize the Institutional Fund into the Total Bond Fund, which will issue Institutional Plus Shares of the Total Bond Fund to shareholders of the Institutional Fund. After the reorganization, you will be a shareholder of the Total Bond Fund, and the Institutional Fund, which will have no remaining assets, will be dissolved. Continuing Low Costs for Shareholders Institutional Plus Shares of the Total Bond Fund are expected to have an expense ratio of 0.05% for the first full year of operations following the reorganization. This translates into an annual cost to shareholders of $5.00 for each $10,000 invested. The expense ratio and cost are expected to be the same as those for the Institutional Fund. Same Investment Objective, Investment Strategies and Risks, and Portfolio Managers The investment objective, investment strategies and risks, and portfolio managers for the Total Bond Fund are identical to those of the Institutional Fund. ii Comparable Investment Performance As shown in the following table, the Institutional Shares of the Total Bond Fund, a share class with an expense ratio of 0.08% (slightly higher than the expected expense ratio of the Institutional Plus Shares of the Total Bond Fund (0.05%)), have delivered investment performance slightly better than the performance of the Institutional Fund, which has an expense ratio of 0.05%. Also shown are the returns of the Funds current target index. Please note that the boards of trustees for both Funds have approved the adoption of a new target index for the Funds: the Barclays Capital U.S. Aggregate Float Adjusted Index. Both Funds are expected to implement the index change before the end of 2009. Further details about the Funds new target index is provided under the section entitled Investment Practices and Risk ConsiderationsPrimary Investment Strategies. Average Annual Total Returns 1 for Periods Ended September 30, 2009 Since 1 Year 5 Years 10 Years Inception Vanguard Institutional Total Bond Market Index Fund (Institutional Fund) 10.44% 5.14%  5.45% 2 Vanguard Total Bond Market Index Fund Institutional Shares (Total Bond Fund) 10.65% 5.22% 6.17% 6.23% 3 Barclays Capital U.S. Aggregate Bond Index 10.56% 5.13% 6.30% 5.53% 4 1 Returns shown are before taxes. 2 The return shown is from April 26, 2002the inception date of the Institutional Fundthrough September 30, 2009. 3 The return shown is from September 18, 1995the inception date of Total Bond Fund Institutional Sharesthrough September 30, 2009. 4 The return shown is from April 26, 2002the inception date of the Institutional Fundthrough September 30, 2009. From the inception date of the Total Bond Fund Institutional Shares on September 18, 1995, through September 30, 2009, the average annual total return of the Index was 6.31%. We believe that the Total Bond Funds better performance is primarily due to operating economies derived from its much larger asset base. As of September 30, 2009, the Institutional Fund had $3.8 billion in net assets, whereas the Total Bond Fund had $63.6 billion in net assets. Different Service Arrangements The Total Bond Fund is part of the Vanguard group of investment companies, which consists of more than 160 member funds that operate under an internalized management structure pursuant to exemptive orders issued by the U.S. Securities and Exchange Commission (the SEC) and in accordance with a service agreement among the funds and Vanguard. The service agreement sets forth the terms under which these funds capitalize, operate, and share the expenses of Vanguard. Under this structure, Vanguard provides, at cost, the Total Bond Fund with corporate management, administrative, transfer agency, and investment advisory services, and Vanguards internalized distributor and wholly-owned subsidiary, Vanguard Marketing Corporation (VMC) provides the Total Bond Fund with distribution services. The service agreement provides that the Total Bond Fund pays the direct expenses related to its iii corporate existence and operations and its share of the net costs of operating Vanguard, as determined annually by its board of trustees consistent with SEC exemptive orders. Unlike the Total Bond Fund, the Institutional Fund is not a party to the service agreement and does not contribute capital to Vanguard. Instead, the Institutional Fund receives all of its required services for a fee pursuant to a management and distribution agreement with Vanguard and VMC, and a shareholder services agreement with Vanguard. How the Reorganization Will Affect Your Account If shareholders approve the proposed reorganization, your Institutional Fund shares will be exchanged, on a tax-free basis, for an equivalent dollar amount of Institutional Plus Shares of the Total Bond Fund. Your account registration and account options will remain the same, unless you change them. In addition, your aggregate tax basis in your shares will remain the same. Between now and the proposed reorganization, you may invest additional amounts in your current Institutional Fund account. However, the Institutional Fund has been closed to new shareholder accounts in anticipation of the reorganization. Tax-Free Nature of the Reorganization The proposed reorganization is expected to be accomplished on a tax-free basis. Accordingly, it is expected that shareholders will not realize any capital gains or losses when the shares of the Institutional Fund are exchanged for shares of the Total Bond Fund. However, you should pay close attention to these points: Institutional Funds final distribution. At the time of the reorganization, the Institutional Fund will distribute its final daily dividend and its accumulated realized capital gains, if any. (As of the date of this proxy statement, there are no capital gains accumulated for the Institutional Fund). Payments of monthly and year-end distributions for Institutional Plus Shares. Following the reorganization, former shareholders of the Institutional Fund will participate fully in the monthly and year-end distributions made for the Institutional Plus Shares of the Total Bond Fund. Cost basis. Following the reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per share cost will change as a result of differences in the share prices of the Institutional Fund and the Total Bond Funds Institutional Plus Shares. Vanguards average cost service will convert Institutional Fund share prices into Total Bond Fund Institutional Plus share prices automatically. If you use a different cost-basis methodology, however, it will be up to you to convert the share prices for each lot of Institutional Fund shares that you own at the time of the reorganization. iv -Q&A- Q. WHO GETS TO VOTE? A. Any person who owned shares of the Institutional Fund on November 9, 2009, the record date, gets to voteeven if the investor later sold the shares. Q. HOW CAN I VOTE? A. You can vote in any one of four ways: 1. Through the Internet at the website listed on the enclosed proxy card or voting instruction card. 2. By telephone , with a toll-free call to the number listed on the enclosed proxy card or voting instruction card. 3. By mail , with the enclosed proxy card or voting instruction card. 4. In person at the shareholder meeting in Malvern, Pennsylvania, on February 3, 2010. Vote through the internet Log on to the website listed on the enclosed proxy card or voting instruction card.
